Determination of respondent Police Commissioner, dated October 14, 1993, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Alice Schlesinger, J.], entered July 12, 1994) is dismissed, without costs.
Respondent was not barred by Civil Service Law § 75 (4) from bringing the fraud charges against petitioner. While the proceedings were not commenced within 18 months of the alleged fraudulent misconduct, the facts alleged would, if proved in court, constitute a crime, namely larceny by false promise (Penal Law § 155.05 [2] [d]), and therefore the proceeding with respect to the fraud-related charges was not time-barred under Civil Service Law § 75 (4) (see, Foran v Murphy, 73 Misc 2d 486). Moreover, as the Hearing Officer properly found, the District Attorney’s decision not to prosecute petitioner was not tantamount to an assessment that petitioner had not committed a crime.
Upon a review of the record, we find there was substantial evidence to support the determination that petitioner, a detective in the New York City Police Department, while off-duty, violated the Department Rules and Regulations by engaging in a scheme to defraud the complainant by falsely representing that he would provide her and her nephew with diamonds from Africa for manufacture and resale in this country for their mutual profit, and that in doing so he wrongfully appropriated $67,000 and diamonds and that he assisted his girlfriend in *109defrauding complainant of an additional $8,000. The evidence sufficiently established petitioner’s intention not to perform his promises.
We have reviewed petitioner’s remaining claims and find them to be without merit. Concur — Murphy, P. J., Milonas, Williams, Tom and Mazzarelli, JJ.